DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/21 has been entered.
Claims 1-8, 10, 15, 18-19, 22, 24-26 have been cancelled.  Claims 9, 11-14, 16-17, 20-21, 23 are pending and examined herein.
Applicant’s arguments with respect to the 103 rejection have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.



Claims 9, 11-14, 16-17, 20-21, 23 are rejected under 35 U.S.C. 103(a) as being obvious over Richter et al. (Journal of Dietary Supplements, 2011, vol. 8(2), pp. 158-168, of record), Ano (JP 2015093845 A, of record), Ano (JP 2015224193 A, of record) in view of Manabe et al. (US Patent Application 2013/0316023 A1, of record).
The instant claims are directed to a method for maintaining, enhancing, or improving cognitive function, as well as a method for treating, preventing, or ameliorating dementia by administering a hop oxidation-reaction product to a subject, wherein the hop oxidation product has a ratio of the total amount of tricyclooxyisohumulone A and tricyclooxyisocohumulone A to the total amount of scorpio-humulinol A and scorpio-cohumulinol A from about 2 to 20.  
Richter et al. teach that a capsule (i.e. single unit package suitable for a single ingestion of claim 14) composition comprising hop extracts (hop oxidation-reaction product) administered to 26 participants significantly improved memory abilities (recall, recognition, spatial short term; i.e. memory function; cognitive function of claims 9 and 11) and sustained and focused attention (i.e. concentration function; cognitive function of claims 9 and 12; see abstract; page 159, second paragraph; and page 161, study design and supplement). The capsule is taken with a meal (see page 161, study design and supplement).

Ano teach a method of treating of maintaining, enhancing and improving a memory learning function comprising administering isomerized hop extract comprising the active ingredients of isohumulones (i.e. hop oxidation reaction product; see abstract, paragraph 7; addresses claim 9 and 11).  The abstract can be administered in the form of a medicine or food (see paragraph 1; addresses claims 13 and 20) by single dose administration or when it takes in a single time (see paragraph 98; addresses claims 14 and 21).  The composition increased long and short-term memory in an amnesia model of amnesia (see paragraphs 86-87; addresses claims 17 and 18; disease/symptom treated by improving a cognitive function, specifically a memory function, with a hop oxidation-reaction product).
The combined references of Richter and Ano et al. teach administering hop extracts in food to improve cognitive function in subjects with dementia and/or Alzheimer’s disease, however, fail to disclose wherein the hop oxidation product has a 
Manabe et al. teach a food additive comprising a hop-oxidation product or an extract thereof as an active ingredient (abstract).  The hop contains isohumulones (paragraph 0031).  The hop-oxidation product is obtained from an oxidation treatment performed under conditions of 60-80º C for 8-120 hours (paragraph 0030), followed by extraction with water (paragraph 0036) at temperatures of 50-60º C (paragraph 0046).  The advantage to this preparation of the hop-oxidation product is that does not have an intense bitter taste as in isohumulones (Example 3 and paragraph 0050).  The food product comprising this hop-oxidation product is useful for maintenance and promotion of good health (paragraph 0063).  The hop-oxidation product can be administered 1 to 3 times a day such that the total amount is in the range of 10-600 mg (paragraph 0068).  Example 1 shows the use of pelleted Hallertauer Perle variety (HPE variety).  
The Examiner notes that the hops (Hallertauer Perle variety - HPE variety) used in the hop-oxidation procedure, as taught by Manabe et al., are the same hops disclosed in the instant specification.  Since the method of oxidizing and extraction steps are identical, one of ordinary skill in the art would reasonably expect that the hop-oxidation product, as taught by Manabe et al., also has the same ratio of the total amount of tricyclooxyisohumulone A and tricyclooxyisocohumulone A to the total amount of scorpio-humulinol A and scorpio-cohumulinol A from about 2 to 20.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have used the hop-oxidation product, as taught by Manabe et al., for the hop extract in the method of improving 
A person of ordinary skill in the art would have been motivated to use the hop-oxidation product, as taught by Manabe et al., since all of the cited prior art references are analogous art, each individually teaching the use of hop extracts as active agents for therapeutic purposes.  Furthermore, Manabe et al. teach that its hop oxidation product has the added advantage of masking the intense bitter taste of the hop extract as a food additive.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in improving cognitive function in a subject with dementia and/or Alzheimer’s disease by administering a food product comprising the specific hop-oxidation product taught by Manabe et al.

Response to Arguments
Applicant arguments are essentially the same ones presented earlier in prosecution, therefore the same response applies below.  Specifically, Applicant argues that Richter and Ano et al. only disclose isomerized hop extracts, which is distinctly different than the claimed hop oxidation-reaction products because: (a) the α-acid (isohumulones), β-acid and iso-α-acid content thereof is significantly decreased; (b) it contains hardly any resin components that have been isomerized but which have not been oxidized; and (c) α-acids and β-acids are not contained in the presently claimed hop-oxidation-reaction product, because they are insoluble in water.  Moreover, Manabe et al. clearly fails to rectify these deficiencies, because Manabe et al. discloses hop-
This is not persuasive because Applicant has misunderstood the obviousness rejection.  The rejection is formulated to substitute the hop extracts of Manabe for the hop extracts disclosed by Richter and Ano et al.  This is not the same as specifically using the hop extracts of Richter and Ano et al. as Applicant appears to believe.  The Examiner reminds Applicant that Manabe et al. teach the exact same hop extracts (Hallertauer Perle variety or HPE variety) as claimed, therefore inherently meets all the limitations regarding temperature, time, and water extraction.  Even though Manabe et al. does not teach using hop extracts for cognitive function, the reference still teaches the hop extracts for pharmaceutical use as active therapeutic agents with the added advantage of masking the intense bitter taste of the hop extract when ingested.  Further, Ano et al. teaches that the active ingredient of the hop extracts administered for cognitive function is isohumulone.  Since Manabe et al. teaches hop extracts comprising isohumulones, one of ordinary skill in the art would have considered the hop extracts of Ano and Manabe et al. to be functionally equivalent.  Furthermore, since both Richter and Ano et al. already teach the benefit of using hop extracts for improving cognitive function, it would be obvious for one of ordinary skill in the art to substitute the hop extracts of Manabe et al. with a reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627